DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, drawn to claim 4, in the reply filed on 2/22/2022 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Guenther et al. (DD 223205 A1) and Suzuki et al. (US Pub No 2019/0017542 A1). Guenther discloses oil-lubrication mechanism for a fore bearing (left most bearing) of a water-cooled electric motor (the lubrication mechanism disclosed is capable for use in a water-cooled electric motor, the motor would be housed in 11 at the position where element 12 is pointing to), wherein the oil-lubrication mechanism comprises: 
Re claim 4, a gear-splashing oil-storage structure (10) provided in a gearbox or a reduction gearbox (title), and a bearing-baffle oil-storage structure (structure forming the reservoir at to the left of the bearing) provided at a front end (left end) of the water-cooled electric motor, the gear-splashing oil-storage structure and the bearing-baffle oil-storage structure are communicated by an oil conduit (conduit immediately to the left of 10), and the bearing-baffle oil-storage structure and the gearbox or the reduction gearbox are communicated by an oil return tube (tube shown below 7); and a gear (9) in the gearbox or the reduction gearbox in operation throws a lubricating oil into the gear-splashing oil-storage structure, and the lubricating oil is delivered via the oil conduit into the bearing-baffle oil-storage structure (see arrows in figure), thereby lubricating the fore bearing of the water-cooled electric motor, and subsequently the lubricating oil flows back into the gearbox or the reduction gearbox via the oil return tube (see figure); the bearing-baffle oil-storage structure comprises a bearing seat (circumferential surface of 11 that receives the bearing) provided at a front end of a housing of the water-cooled electric motor, the fore bearing of the water-cooled electric motor is provided in the bearing seat (see figure). 
Guenther does not disclose:
Re claim 4, a bearing baffle for half-closing the bearing seat is provided at a rear end of the bearing seat, the fore bearing of the water-cooled electric motor presses against the bearing baffle, and the lubricating oil stored at a bottom of the bearing seat lubricates the fore bearing of the water-cooled electric motor; and a gap is provided between an inner bore of the bearing baffle and a shaft of the water-cooled electric motor, and when a liquid level of the lubricating oil stored at the bottom of the bearing seat is higher than an edge of the inner bore of the bearing baffle, the lubricating oil flows out of the bearing seat, and flows into the housing of the water-cooled electric motor.
However, Suzuki teaches a lubricating assembly for bearings (fig. 4):
Re claim 4, a bearing baffle (25) for half-closing the bearing seat is provided at a rear end of the bearing seat (left end of the bearing seat 17a shown in fig. 4), the fore bearing (20) of the water-cooled electric motor presses against the bearing baffle, and the lubricating oil (J)  stored at a bottom of the bearing seat lubricates the fore bearing of the water-cooled electric motor (fig. 3); and a gap (fig. 4 shows the gap) is provided between an inner bore of the bearing baffle (73) and a shaft (19) of the water-cooled electric motor, and when a liquid level of the lubricating oil stored at the bottom of the bearing seat is higher than an edge of the inner bore of the bearing baffle, the lubricating oil flows out of the bearing seat, and flows into the housing of the water-cooled electric motor (oil would flow over and out of 73 when the oil level is above 73).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the bearing baffle, as taught by Suzuki, to control the amount of lubricant allowed to pool at the roller bearings. This would ensure a sufficient amount of lubricant reaches the roller bearings.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654